Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
	This final office action is in response to the applicant’s arguments/amendments filed 4/27/2022. Claims 1, 3, 5, 12, 19, and 20 have been amended. Claims 21-27 have been amended. Claims 1-27 are currently pending and have been examined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 6, 9, 10, 15, 17, and 18-21 are rejected under pre-AIA  35 U.S.C. 103 (a) as being unpatentable over US Patent Application Publication Number 20150269642 (“Cai”) in view of US Patent Number 11334913 (“Mohamad”).
Claims 1, 19, and 20
	As per claims 1, 19, and 20 Cai teaches a computer-implemented method, non-transitory computer readable medium system, and system comprising: 
	implementing a program application for an entity ([0025] “the framework allows multiple independent retailers to use one common system and in some cases, a common mobile application (mobile app) may be employed on a customer device.” And, [0036] “Client devices serve as an interface to send and receive information from computer system . . . client device may be associated with one or more clients (e.g., retailer system operator, retail manager, retail personnel, third-party provider operators, etc.).” Examiner interprets the retailer as the entity.) allowing the entity to create a program through which the entity can receive identification information and other personal information of one or more individuals ([0033] “an electronic application for the user to fill, registering the user as a new member of a loyalty program.” [0032] “The mobile app 142 may further register a customer's loyalty program membership data into the shopping assistance system as the app is installed into the customer device. For instance, the customer's loyalty program membership data such as, for example, customer name or member ID, may be input manually by the customer.” And, [0046] “membership data such as name, membership ID, photo . . . contact number . . . shopping preferences . . . shopping lists . . . etc.” Examiner interprets the photograph of the customer as identification data (see below) and other information such as name, shopping preferences etc. as other personal information.);
and transmit customized messages to the individuals only when the individuals are on a physical premise of the entity ([0047] “the presence of one or more customers whose registered customer device(s) has been detected within the shopping establishment.” And, [0045] “the location awareness module may identify a registered customer to be present in the establishment” where [0057] “image capture devices may be positioned strategically in a retail store.” And, [0050] “the product management module 128 may present one or more product informational messages to the customer . . . product informational messages may include promotional product advertisements” where “advertisement management component that may serve to present advertisements (e.g., promotions, personalized offers.” And, [0051]. And, [0055] “the product management module allows a retail personnel to present product informational messages to customers automatically . . . dashboard may include options such as auto messages folder where notifications configured in that setting may be automatically sent by shopping assistance system upon detecting a customer.” And, [0041] “the data analytics module 129 may analyze customer purchase behaviors to generate a personalized promotion.” And, [0052] “the advertisement may be . . . personalized based on customer profile.”); 
receiving identification information ([0032] “photo” used for facial recognition in [0058]) and other personal information of one or more persons through the implemented program application, wherein the identification information includes facial identification information of each person and a telephone number of each person associated with a mobile device, wherein the identification information and other personal information are provided by the persons specifically for the program to receive customized messages from the entity when they are on a physical premise of the entity ([0032] “the customer's loyalty program membership data such as, for example, customer name or member ID, may be input manually by the customer.” And, [0046] “membership data such as name, membership ID, photo . . . contact number . . . shopping preferences . . . shopping lists . . . etc.” And, [0059] “image recognition module may perform verification of a match between the captured image of the in-store customer with, for example, images from the loyalty program membership data.” And, [0055] “the product management module allows a retail personnel to present product informational messages to customers automatically . . . dashboard may include options such as auto messages folder where notifications configured in that setting may be automatically sent by shopping assistance system upon detecting a customer.” And, [0035] “promotions may be pushed to the customer device 140 based on device settings that allow the device to accept notifications.” Examiner interprets the photo as identification information that includes facial identification. See [0058] “a facial recognition algorithm may be employed to determine the identity of a customer of the captured image. Such determination may be made by, for instance, matching the captured image with images (e.g., facial images) that may be retrieved by loyalty program module, for example, from loyalty program membership data.”); 
receiving one or more frames from video cameras positioned in physical premises of the entity ([0057 “image capture devices may be positioned strategically in a retail store” and “the image recognition module may collect captured images of customers from sensors and perform face detection of the captured images of customers (e.g., detection of facial features)”. And, [0040] “Image recognition module 126 serves to perform image recognition of images captured by one or more sensors such as image recording devices, for example, CCTV.” And, [0057] “The image capture devices 160 may continuously capture images.” Examiner notes that CCTV is a video surveillance and interprets the images provided by the CCTV as frames from video cameras.”); 	
applying a facial recognition process to the received frames based on a database storing the facial identification information of the individuals in the program, wherein the step of applying determines that a person in the program is currently in one of the physical premises of the entity and identifies the person ([0057] “the image recognition module may collect captured images of customers from sensors and perform face detection of the captured images of customers (e.g., detection of facial features) . . . The image capture devices 160 may continuously capture images as it detects, for example, faces of a customer in a particular retail store.” And, [0058] “a facial recognition algorithm may be employed to determine the identity of a customer of the captured image. Such determination may be made by, for instance, matching the captured image with images (e.g., facial images) that may be retrieved by loyalty program module, for example, from loyalty program membership data.” And, [0045] “the location awareness module may identify a registered customer to be present in the establishment”);
generating a customized message using the received other personal information for the identified person ([0041] “the data analytics module 129 may analyze customer purchase behaviors to generate a personalized promotion.” And, [0052] “the advertisement may be . . . personalized based on customer profile.” And, [0050] “the product management module 128 may present one or more product informational messages to the customer . . . product informational messages may include promotional product advertisements” where “advertisement management component that may serve to present advertisements (e.g., promotions, personalized offers.” And, [0051]. And, [0055] “the product management module allows a retail personnel to present product informational messages to customers automatically . . . dashboard may include options such as auto messages folder where notifications configured in that setting may be automatically sent by shopping assistance system upon detecting a customer.”); 
transmitting the customized message to a mobile phone of the identified person, wherein the customized message is received by the identified person while he is on the premise of the entity ([0055] “the product management module allows a retail personnel to present product informational messages to customers automatically . . . dashboard may include options such as auto messages folder where notifications configured in that setting may be automatically sent by shopping assistance system upon detecting a customer.” And, [0035] “promotions may be pushed to the customer device 140 based on device settings that allow the device to accept notifications.” And, [0031] “mobile device includes, but is not limited to, a smart phone . . . a cellular device, a mobile phone.” And, ([0047] “the presence of one or more customers whose registered customer device(s) has been detected within the shopping establishment.” And, [0045] “the location awareness module may identify a registered customer to be present in the establishment.” And, [0053] “a push notification on the user device.”).
Cai does not explicitly teach but Mohamad teaches: 
transmitting the messages using SMS ([col. 10, lines 1-6] “Electronic marketing communications may include any email, short message service (SMS) message.” And [col. 21, lines 7-14] “sending a text message via a cellular network service in an instance, for example, when a WIFI connection is unavailable and/or when interaction with a website or mobile app is unnecessary and/or undesirable and/or when the time and effort required for such interaction is unavailable.”)
Cai teaches transmitting customized messages to the customer ([0050]) and the customer providing a contact number ([0046) but does not explicitly teach the following feature taught by Mohamad:
transmitting the messages over one or more mobile cellular wireless telecommunications network using the telephone number received for the program ([col. 11, lines 27-36] “in order for the text message sender to be allowed to send a message to a specific cell phone number, the text message sender must have the cell phone owner's previous permission, which may be obtained by, what may be referred to herein as an opt-in program. In some embodiments, a mobile phone user must give their explicit permission to the sender indicating their permission to receive messages from a text message sender.” And [col. 23, lines 10-20] “registration information may include a cellular phone number or other mobile device identification information.” And, [col. 21, lines 7-14] “sending a text message via a cellular network service in an instance, for example, when a WIFI connection is unavailable and/or when interaction with a website or mobile app is unnecessary and/or undesirable and/or when the time and effort required for such interaction is unavailable.”). 
Cai teaches transmitting customized messages to the customer ([0050]) but does not explicitly teach the following feature taught by Mohamad:
wherein the customized message is received without the aid of a mobile app ([col. 21, lines 7-14] “sending a text message via a cellular network service in an instance, for example, when a WIFI connection is unavailable and/or when interaction with a website or mobile app is unnecessary and/or undesirable and/or when the time and effort required for such interaction is unavailable.”)
Therefore, it would have been obvious to modify Cai to include transmitting the messages over one or more mobile cellular wireless telecommunications network using the telephone number received for the program and wherein the customized message is received without the aid of a mobile app as taught by Mohamad in order to “send[] a text message via a cellular network service in an instance, for example, when a WIFI connection is unavailable and/or when interaction with a website or mobile app is unnecessary and/or undesirable and/or when the time and effort required for such interaction is unavailable” (Mohamad [col. 21, lines 7-14]).

Claim 5
As per claim 5, Cai further teaches: 
further comprising retrieving content from a database of marketing materials or a system that is configured to generate marking content based on information in the program or received identification information and other personal information that provide context such as a shopping history of the person with the entity ([0051] “automatically present advertisements that are stored in client device 150 or in a retail operator's database.” And, [0054] “The advertisement repository may be located in . . . database.” And, [0052] “The advertisement management component may calculate a relevance score for each advertisement based on one or more scoring factors to determine the advertisements most relevant to the user. For example, scoring factors may be determined based on customer purchase history, interested indicated by the customer.” And, [0055] “the product management module allows a retail personnel to present product informational messages to customers automatically . . . dashboard may include options such as auto messages folder where notifications configured in that setting may be automatically sent by shopping assistance system upon detecting a customer.”). 


Claim 6
As per claim 6, Cai further teaches: 
instructing a separate third party system to generate and transmit the customized message to the mobile phone of identified person ([0064] “data analytics module 129 may also analyze customers past purchase behaviour and further use that information to personalize a promotion for that customer. “ And, [0038] “shopping assistance system may include . . . a data analytics module.”  And, [0060] “the shopping assistance system 120 may further suggest relevant product recommendations based on the customer's profile.” And, ([0055] “the product management module allows a retail personnel to present product informational messages to customers automatically . . . dashboard may include options such as auto messages folder where notifications configured in that setting may be automatically sent by shopping assistance system upon detecting a customer.” And, [0035] “promotions may be pushed to the customer device.” Examiner interprets the shopping assistance system as a separate third party system which generates and transmits the customized message to the mobile phone.).

Claim 9
As per claim 9, Cai further teaches: 
further comprising generating and transmitting other information about the identified person to a mobile device used by an employee of the entity ([0023] “the framework may provide the retail personnel with the customer information such as, for example, the customer's identity, profile, purchase history, and shopping list. Such customer information facilitates the retail personnel in engaging the customer with the right context (e.g., the right time, the right place, the right product recommendation, etc.).” And, [0036] “Client devices serve as an interface to send and receive information from computer system. A client device may be associated with one or more clients (e.g., retailer system operator, retail manager, retail personnel, third-party provider operators, etc.).”). 


Claim 10
As per claim 10, Cai further teaches: 
wherein the step of receiving one or more frames from video cameras positioned in physical premises of the entity include receiving one or more frames from surveillance security cameras positioned in physical premises of the entity ([0057 “image capture devices may be positioned strategically in a retail store” and “the image recognition module may collect captured images of customers from sensors and perform face detection of the captured images of customers (e.g., detection of facial features)”. And, [0040] “Image recognition module 126 serves to perform image recognition of images captured by one or more sensors such as image recording devices, for example, CCTV.” And, [0057] “The image capture devices 160 may continuously capture images.”).

Claim 15
As per claim 15, Cai further teaches: 
further comprising transmitting the received frames to a data center implementing a facial recognition process that is remote from the physical premises in which the video cameras are positioned and the step of applying a facial recognition process is performed at the data center ([0040] “Image recognition module 126 serves to perform image recognition of images captured by one or more sensors 160 such as image recording devices, for example, CCTV cameras.” And, [0006] “The framework may perform, based on one or more data sources, image recognition of a captured image of the customer.” And, [0025] “the framework allows multiple independent retailers to use one common system.” And, [0057] “the image recognition module 126 may collect captured images of customers from sensors 160 and perform face detection of the captured images of customers (e.g., detection of facial features).” And, [0031] “Computer system 102 may act as a server (e.g., cloud server) and operate in a networked environment using logical connections to one or more customer devices 140 and one or more client devices 150.” Examiner interprets a cloud server implementing the framework including the image recognition module as a system remote from the musical premises.).  


Claim 17
As per claim 17, Cai further teaches: 
wherein the facial identification information includes an image of each person ([0032] “the customer's loyalty program membership data such as, for example, customer name or member ID, may be input manually . . . the mobile app 142 may be integrated with a loyalty program manager that allows a user to enter and view membership information via a user interface.” And, [0046] “membership data such as name, membership ID, photo.” And, [0059] “image recognition module may perform verification of a match between the captured image of the in-store customer with, for example, images from the loyalty program membership data.”). 

Claim 18
As per claim 18, Cai further teaches: 
further comprising receiving the image from a mobile device of that person ([00031] “a customer device is a mobile device that includes, but is not limited to, a smart phone.” And, [0032] “the customer's loyalty program membership data such as, for example, customer name or member ID, may be input manually . . . the mobile app 142 may be integrated with a loyalty program manager that allows a user to enter and view membership information via a user interface.” And, [0046] “membership data such as name, membership ID, photo.” And, [0059] “image recognition module may perform verification of a match between the captured image of the in-store customer with, for example, images from the loyalty program membership data.”).

Claims 19 and 20
	As per claims 19 and 20 Cai teaches a non-transitory computer readable medium system and system comprising: 
	implementing a program application for an entity ([0025] “the framework allows multiple independent retailers to use one common system and in some cases, a common mobile application (mobile app) may be employed on a customer device.” And, [0036] “Client devices serve as an interface to send and receive information from computer system . . . client device may be associated with one or more clients (e.g., retailer system operator, retail manager, retail personnel, third-party provider operators, etc.).” Examiner interprets the retailer as the entity.) allowing the entity to create a program through which the entity can receive identification information and other personal information of one or more individuals ([0033] “an electronic application for the user to fill, registering the user as a new member of a loyalty program.” [0032] “The mobile app 142 may further register a customer's loyalty program membership data into the shopping assistance system as the app is installed into the customer device. For instance, the customer's loyalty program membership data such as, for example, customer name or member ID, may be input manually by the customer.” And, [0046] “membership data such as name, membership ID, photo . . . contact number . . . shopping preferences . . . shopping lists . . . etc.” Examiner interprets the photograph of the customer as identification data (see below) and other information such as name, shopping preferences etc. as other personal information.);
and transmit customized messages to the individuals when the individuals are on a physical premise of the entity ([0047] “the presence of one or more customers whose registered customer device(s) has been detected within the shopping establishment.” And, [0045] “the location awareness module may identify a registered customer to be present in the establishment” where [0057] “image capture devices may be positioned strategically in a retail store.” And, [0050] “the product management module 128 may present one or more product informational messages to the customer . . . product informational messages may include promotional product advertisements” where “advertisement management component that may serve to present advertisements (e.g., promotions, personalized offers.” And, [0051]. And, [0055] “the product management module allows a retail personnel to present product informational messages to customers automatically . . . dashboard may include options such as auto messages folder where notifications configured in that setting may be automatically sent by shopping assistance system upon detecting a customer.” And, [0041] “the data analytics module 129 may analyze customer purchase behaviors to generate a personalized promotion.” And, [0052] “the advertisement may be . . . personalized based on customer profile.”); 
receiving identification information ([0032] “photo” used for facial recognition in [0058]) and other personal information of one or more persons through the implemented program application, wherein the identification information includes facial identification information of each person and a telephone number of each person associated with a mobile device, wherein the identification information and other personal information are provided by the persons specifically for the program to receive customized messages from the entity when they are on a physical premise of the entity ([0032] “the customer's loyalty program membership data such as, for example, customer name or member ID, may be input manually by the customer.” And, [0046] “membership data such as name, membership ID, photo . . . contact number . . . shopping preferences . . . shopping lists . . . etc.” And, [0059] “image recognition module may perform verification of a match between the captured image of the in-store customer with, for example, images from the loyalty program membership data.” And, [0055] “the product management module allows a retail personnel to present product informational messages to customers automatically . . . dashboard may include options such as auto messages folder where notifications configured in that setting may be automatically sent by shopping assistance system upon detecting a customer.” And, [0035] “promotions may be pushed to the customer device 140 based on device settings that allow the device to accept notifications.” Examiner interprets the photo as identification information that includes facial identification. See [0058] “a facial recognition algorithm may be employed to determine the identity of a customer of the captured image. Such determination may be made by, for instance, matching the captured image with images (e.g., facial images) that may be retrieved by loyalty program module, for example, from loyalty program membership data.”); 
receiving one or more frames from video cameras positioned in physical premises of the entity ([0057 “image capture devices may be positioned strategically in a retail store” and “the image recognition module may collect captured images of customers from sensors and perform face detection of the captured images of customers (e.g., detection of facial features)”. And, [0040] “Image recognition module 126 serves to perform image recognition of images captured by one or more sensors such as image recording devices, for example, CCTV.” And, [0057] “The image capture devices 160 may continuously capture images.” Examiner notes that CCTV is a video surveillance and interprets the images provided by the CCTV as frames from video cameras.”); 	
applying a facial recognition process to the received frames based on a database storing the facial identification information of the individuals in the program, wherein the step of applying determines that a person in the program is currently in one of the physical premises of the entity and identifies the person ([0057] “the image recognition module may collect captured images of customers from sensors and perform face detection of the captured images of customers (e.g., detection of facial features) . . . The image capture devices 160 may continuously capture images as it detects, for example, faces of a customer in a particular retail store.” And, [0058] “a facial recognition algorithm may be employed to determine the identity of a customer of the captured image. Such determination may be made by, for instance, matching the captured image with images (e.g., facial images) that may be retrieved by loyalty program module, for example, from loyalty program membership data.” And, [0045] “the location awareness module may identify a registered customer to be present in the establishment”);
generating a customized message using the received other personal information for the identified person ([0041] “the data analytics module 129 may analyze customer purchase behaviors to generate a personalized promotion.” And, [0052] “the advertisement may be . . . personalized based on customer profile.” And, [0050] “the product management module 128 may present one or more product informational messages to the customer . . . product informational messages may include promotional product advertisements” where “advertisement management component that may serve to present advertisements (e.g., promotions, personalized offers.” And, [0051]. And, [0055] “the product management module allows a retail personnel to present product informational messages to customers automatically . . . dashboard may include options such as auto messages folder where notifications configured in that setting may be automatically sent by shopping assistance system upon detecting a customer.”); 
transmitting the customized message to a mobile phone of the identified person, wherein the customized message is received by the identified person while he is on the premise of the entity ([0055] “the product management module allows a retail personnel to present product informational messages to customers automatically . . . dashboard may include options such as auto messages folder where notifications configured in that setting may be automatically sent by shopping assistance system upon detecting a customer.” And, [0035] “promotions may be pushed to the customer device 140 based on device settings that allow the device to accept notifications.” And, [0031] “mobile device includes, but is not limited to, a smart phone . . . a cellular device, a mobile phone.” And, ([0047] “the presence of one or more customers whose registered customer device(s) has been detected within the shopping establishment.” And, [0045] “the location awareness module may identify a registered customer to be present in the establishment.” And, [0053] “a push notification on the user device.”).
Cai teaches transmitting customized messages to the customer ([0050]) and the customer providing a contact number ([0046) but does not explicitly teach the following feature taught by Mohamad:
transmitting the messages over one or more mobile cellular wireless telecommunications network using the telephone number received for the program ([col. 11, lines 27-36] “in order for the text message sender to be allowed to send a message to a specific cell phone number, the text message sender must have the cell phone owner's previous permission, which may be obtained by, what may be referred to herein as an opt-in program. In some embodiments, a mobile phone user must give their explicit permission to the sender indicating their permission to receive messages from a text message sender.” And [col. 23, lines 10-20] “registration information may include a cellular phone number or other mobile device identification information.” And, [col. 21, lines 7-14] “sending a text message via a cellular network service in an instance, for example, when a WIFI connection is unavailable and/or when interaction with a website or mobile app is unnecessary and/or undesirable and/or when the time and effort required for such interaction is unavailable.”). 
Cai teaches transmitting customized messages to the customer ([0050]) but does not explicitly teach the following feature taught by Mohamad:
wherein the customized message is received without the aid of a mobile app ([col. 21, lines 7-14] “sending a text message via a cellular network service in an instance, for example, when a WIFI connection is unavailable and/or when interaction with a website or mobile app is unnecessary and/or undesirable and/or when the time and effort required for such interaction is unavailable.”)
Therefore, it would have been obvious to modify Cai to include transmitting the messages over one or more mobile cellular wireless telecommunications network using the telephone number received for the program and wherein the customized message is received without the aid of a mobile app as taught by Mohamad in order to “send[] a text message via a cellular network service in an instance, for example, when a WIFI connection is unavailable and/or when interaction with a website or mobile app is unnecessary and/or undesirable and/or when the time and effort required for such interaction is unavailable” (Mohamad [col. 21, lines 7-14]).

Claim 21
	As per claim 21 Cai teaches a computer-implemented method, non-transitory computer readable medium system, and system comprising: 
	implementing a program application for a merchant ([0025] “the framework allows multiple independent retailers to use one common system and in some cases, a common mobile application (mobile app) may be employed on a customer device.” And, [0036] “Client devices serve as an interface to send and receive information from computer system . . . client device may be associated with one or more clients (e.g., retailer system operator, retail manager, retail personnel, third-party provider operators, etc.).” Examiner interprets the retailer as a merchant.) allowing the merchant to create a program through which the merchant can receive identification information and other personal information of one or more individuals ([0033] “an electronic application for the user to fill, registering the user as a new member of a loyalty program.” [0032] “The mobile app 142 may further register a customer's loyalty program membership data into the shopping assistance system as the app is installed into the customer device. For instance, the customer's loyalty program membership data such as, for example, customer name or member ID, may be input manually by the customer.” And, [0046] “membership data such as name, membership ID, photo . . . contact number . . . shopping preferences . . . shopping lists . . . etc.” Examiner interprets the photograph of the customer as identification data (see below) and other information such as name, shopping preferences etc. as other personal information.);
	only when the individuals are on a physical premise of the merchant ([0047] “the presence of one or more customers whose registered customer device(s) has been detected within the shopping establishment.” And, [0045] “the location awareness module may identify a registered customer to be present in the establishment” where [0057] “image capture devices may be positioned strategically in a retail store.” And, [0050] “the product management module 128 may present one or more product informational messages to the customer . . . product informational messages may include promotional product advertisements” where “advertisement management component that may serve to present advertisements (e.g., promotions, personalized offers.” And, [0051]. And, [0055] “the product management module allows a retail personnel to present product informational messages to customers automatically . . . dashboard may include options such as auto messages folder where notifications configured in that setting may be automatically sent by shopping assistance system upon detecting a customer.” And, [0041] “the data analytics module 129 may analyze customer purchase behaviors to generate a personalized promotion.” And, [0052] “the advertisement may be . . . personalized based on customer profile.”); 
via the implemented program application receiving identification information ([0032] “photo” used for facial recognition in [0058]) and other personal information of one or more persons wherein the identification information includes facial identification information of each person and a telephone number of each person associated with a mobile device, wherein the identification information and other personal information are provided by the persons specifically for the program to receive customized messages other than advertisements from the entity when they are on a physical premise of the entity ([0032] “the customer's loyalty program membership data such as, for example, customer name or member ID, may be input manually by the customer.” And, [0046] “membership data such as name, membership ID, photo . . . contact number . . . shopping preferences . . . shopping lists . . . etc.” And, [0059] “image recognition module may perform verification of a match between the captured image of the in-store customer with, for example, images from the loyalty program membership data.” And, [0055] “the product management module allows a retail personnel to present product informational messages to customers automatically . . . dashboard may include options such as auto messages folder where notifications configured in that setting may be automatically sent by shopping assistance system upon detecting a customer.” And, [0035]. Examiner interprets the photo as identification information that includes facial identification. See [0058] “a facial recognition algorithm may be employed to determine the identity of a customer of the captured image. Such determination may be made by, for instance, matching the captured image with images (e.g., facial images) that may be retrieved by loyalty program module, for example, from loyalty program membership data.” And, [0050] “The product informational messages may include promotional product advertisements, product catalogue, notifications, etc.” Examiner notes that the messages include non-advertisement messages such as product catalogues or other notifications. Examiner notes this is consistent with Applicant’s own specification and figures which also the transmission of messages including advertisement content (see e.g., Fig 2A)); 
receiving one or more frames from video cameras positioned in physical premises of the merchant ([0057 “image capture devices may be positioned strategically in a retail store” and “the image recognition module may collect captured images of customers from sensors and perform face detection of the captured images of customers (e.g., detection of facial features)”. And, [0040] “Image recognition module 126 serves to perform image recognition of images captured by one or more sensors such as image recording devices, for example, CCTV.” And, [0057] “The image capture devices 160 may continuously capture images.” Examiner notes that CCTV is a video surveillance and interprets the images provided by the CCTV as frames from video cameras.”); 	
applying a facial recognition process to the received frames based on a database storing the facial identification information of the individuals in the program, wherein the step of applying determines that a person in the program is currently in one of the physical premises of the merchant and identifies the person ([0057] “the image recognition module may collect captured images of customers from sensors and perform face detection of the captured images of customers (e.g., detection of facial features) . . . The image capture devices 160 may continuously capture images as it detects, for example, faces of a customer in a particular retail store.” And, [0058] “a facial recognition algorithm may be employed to determine the identity of a customer of the captured image. Such determination may be made by, for instance, matching the captured image with images (e.g., facial images) that may be retrieved by loyalty program module, for example, from loyalty program membership data.” And, [0045] “the location awareness module may identify a registered customer to be present in the establishment”);
generating a customized message using the received other personal information for the identified person ([0041] “the data analytics module 129 may analyze customer purchase behaviors to generate a personalized promotion.” And, [0052] “the advertisement may be . . . personalized based on customer profile.” And, [0050] “the product management module 128 may present one or more product informational messages to the customer . . . product informational messages may include promotional product advertisements” where “advertisement management component that may serve to present advertisements (e.g., promotions, personalized offers.” And, [0051]. And, [0055] “the product management module allows a retail personnel to present product informational messages to customers automatically . . . dashboard may include options such as auto messages folder where notifications configured in that setting may be automatically sent by shopping assistance system upon detecting a customer.”); 
transmitting the customized message to a mobile phone of the identified person, the customized message being received by the identified person while he is on the premise of the entity ([0055] “the product management module allows a retail personnel to present product informational messages to customers automatically . . . dashboard may include options such as auto messages folder where notifications configured in that setting may be automatically sent by shopping assistance system upon detecting a customer.” And, [0035] “promotions may be pushed to the customer device 140 based on device settings that allow the device to accept notifications.” And, [0031] “mobile device includes, but is not limited to, a smart phone . . . a cellular device, a mobile phone.” And, ([0047] “the presence of one or more customers whose registered customer device(s) has been detected within the shopping establishment.” And, [0045] “the location awareness module may identify a registered customer to be present in the establishment.” And, [0053] “a push notification on the user device.”).
wherein customer location occurs without the aid of a mobile app ([0057] “the image recognition module may collect captured images of customers from sensors and perform face detection of the captured images of customers (e.g., detection of facial features) . . . The image capture devices 160 may continuously capture images as it detects, for example, faces of a customer in a particular retail store.” And, [0058] “a facial recognition algorithm may be employed to determine the identity of a customer of the captured image. Such determination may be made by, for instance, matching the captured image with images (e.g., facial images) that may be retrieved by loyalty program module, for example, from loyalty program membership data.” And, [0045] “the location awareness module may identify a registered customer to be present in the establishment”);
Cai does not explicitly teach but Mohamad teaches: 
transmitting the messages using SMS ([col. 10, lines 1-6] “Electronic marketing communications may include any email, short message service (SMS) message.” And [col. 21, lines 7-14] “sending a text message via a cellular network service in an instance, for example, when a WIFI connection is unavailable and/or when interaction with a website or mobile app is unnecessary and/or undesirable and/or when the time and effort required for such interaction is unavailable.”)
Cai teaches transmitting customized messages to the customer ([0050]) and the customer providing a contact number ([0046) but does not explicitly teach the following feature taught by Mohamad:
transmitting the messages over one or more mobile cellular wireless telecommunications network using the telephone number received for the program ([col. 11, lines 27-36] “in order for the text message sender to be allowed to send a message to a specific cell phone number, the text message sender must have the cell phone owner's previous permission, which may be obtained by, what may be referred to herein as an opt-in program. In some embodiments, a mobile phone user must give their explicit permission to the sender indicating their permission to receive messages from a text message sender.” And [col. 23, lines 10-20] “registration information may include a cellular phone number or other mobile device identification information.” And, [col. 21, lines 7-14] “sending a text message via a cellular network service in an instance, for example, when a WIFI connection is unavailable and/or when interaction with a website or mobile app is unnecessary and/or undesirable and/or when the time and effort required for such interaction is unavailable.”). 
Cai teaches transmitting customized messages to the customer ([0050]) but does not explicitly teach the following feature taught by Mohamad:
wherein the customized message is received without the aid of a mobile app ([col. 21, lines 7-14] “sending a text message via a cellular network service in an instance, for example, when a WIFI connection is unavailable and/or when interaction with a website or mobile app is unnecessary and/or undesirable and/or when the time and effort required for such interaction is unavailable.”)
Therefore, it would have been obvious to modify Cai to include transmitting the messages over one or more mobile cellular wireless telecommunications network using the telephone number received for the program and wherein the customized message is received without the aid of a mobile app as taught by Mohamad in order to “send[] a text message via a cellular network service in an instance, for example, when a WIFI connection is unavailable and/or when interaction with a website or mobile app is unnecessary and/or undesirable and/or when the time and effort required for such interaction is unavailable” (Mohamad [col. 21, lines 7-14]).

Claim 2 is rejected under pre-AIA  35 U.S.C. 103 (a) as being unpatentable over US Patent Application Publication Number 20150269642 (“Cai”) in view of US Patent Number 11334913 (“Mohamad”) as applied to claim 1 above, and in further view of US Patent Application Publication Number 20200143428 (“Bennett”). 
Claim 2 
As per claim 2, Cai does not explicitly teach but Bennett teaches: 
wherein the customized message is transmitted to the mobile phone of the identified person within 1-5 minutes after receiving the one or more frames from the video cameras ([0044] “the ads may be transmitted in real-time or at other times. For example, system 100 may perform blocks 402-412 while a customer is in a geo-fenced area, but transmit the ad to that customer (or group of customers) at a later time. In such cases, the ads may be presented to the user via a mobile device or some other computing device enabled to communicate with system.”). 
Therefore, it would have been obvious for to modify the combination of Cai and Mohamad to include wherein the customized message is transmitted to the mobile phone of the identified person within 1-5 minutes after receiving the one or more frames from the video cameras as taught by Bennett in order to “better target specific advertisements to [a] customer” (Bennett [0031]) and allowing “the advertisements [to be] selected based upon an amount of time the customers are present in the geo-fenced area” (Bennett [0005]) resulting in increased advertisement relevance and effectiveness. 



Claim 3 is rejected under pre-AIA  35 U.S.C. 103 (a) as being unpatentable over US Patent Application Publication Number 20150269642 (“Cai”) in view of US Patent Number 11334913 (“Mohamad”) as applied to claim 1 above, and in further view of US Patent Application Publication Number 20180191643 (“Berry”). 
Claim 3 
As per claim 3, Cai does not explicitly teach but Berry teaches: 
	further comprising generating and transmitting additional messages in response to the identified person responding to a transmitted customized message that is not an advertisement ([0071] “analyzing the message response to the customized at least one first automated message, the social networking system 104 can customize one or more additional automated messages to the user 110 based on the message response to the customized at least one first automated message.” And, [0006] “communicating with the user via the messaging application, which includes automatically customizing messages to the user based on one or more previously received responses from the user.” And, [0072], [0073]).  
Therefore, it would have been obvious for to modify the combination of Cai and Mohamad to include further comprising generating and transmitting additional messages in response to the identified person responding to a transmitted customized message that is not an advertisement as taught by Berry “in order to obtain additional information from the user in a way that is user-friendly and engaging for the user” (Berry [0101])  

Claim 4 is rejected under pre-AIA  35 U.S.C. 103 (a) as being unpatentable over US Patent Application Publication Number 20150269642 (“Cai”) in view of US Patent Number 11334913 (“Mohamad”) as applied to claim 1 above, and in further view of US Patent Application Publication Number 20150081440 (“Blemaster”). 
Claim 4 
As per claim 4, Cai does not explicitly teach but Blemaster teaches: 
	wherein the transmitted customized message or additional messages includes a coupon code that can be redeemed at a cash register of the physical premise of the entity ([0263] “advertisements can be customized for different consumer audiences.” And, [0928] “The coupons and related push notification may be transmitted for display on an application (an “app”) hosted on the consumer's mobile device while at a retail location (where the consumer's presence at the retail location may be determined using geo-fencing).” And, [0131] “access the coupon through a mobile device app, enabling the user to redeem the coupon at the merchant, where the merchant can scan the coupon code from the user mobile device.” And, [0090] “The consumer may then use the coupon to receive a discount at a point of sale (POS) device.”).  
Therefore, it would have been obvious for to modify the combination of Cai and Mohamad to include wherein the transmitted customized message or additional messages includes a coupon code that can be redeemed at a cash register of the physical premise of the entity as taught by Blemaster in order “to provide a simpler, more efficient process for the redemption of manufacturers' coupons by smaller retailers” (Blemaster [0919]). 

Claims 7 and 8 are rejected under pre-AIA  35 U.S.C. 103 (a) as being unpatentable over US Patent Application Publication Number 20150269642 (“Cai”) in view of US Patent Number 11334913 (“Mohamad”) as applied to claim 1 above, and in further view of US Patent Application Publication Number 20170178193 (“Jagannath”). 
Claim 7
As per claim 7, Cai teaches transmitting a customized messages but does not explicitly teach the following feature taught by Jagannath: 
further comprising communicating with an enterprise system of the entity and a short message service provider system to initiate the transmission of the customized message ([0173] “the app promoter creates the SMS campaign, such as working on the ad portal of the host of the sponsored data solution, which may be hosted in the OMS cloud.” And, [0174] “the ad portal may send an SMS campaign message, including the URL for downloading the app, addressed to a target mobile user device, such as by using an SMS server . . . the SMS server sends the SMS message to a mobile user device.”).
Therefore, it would have been obvious for to modify the combination of Cai and Mohamad to include further comprising communicating with an enterprise system of the entity and a short message service provider system to initiate the transmission of the customized message as taught by Jagannath in order to “improve the quality of service or experience for a mobile user on a cellular network, such as using the underutilized capacity to download ad content, improve user experience for viewing ads, improve ad click-through rate and completion rate, reduce advertisement cost, improve user experiences for all users sharing the cell capacity, reduce operator network capital expenditure and operating expenditure” (Jagannath [0154]). 

Claim 8
As per claim 8, Cai teaches transmitting a customized messages but does not explicitly teach the following feature taught by Jagannath: 
further comprising communicating with an enterprise system of the entity and a short message service provider system to coordinate the two systems to cause the transmission of the customized message ([0173] “the app promoter creates the SMS campaign, such as working on the ad portal of the host of the sponsored data solution, which may be hosted in the OMS cloud.” And, [0174] “the ad portal may send an SMS campaign message, including the URL for downloading the app, addressed to a target mobile user device, such as by using an SMS server . . . the SMS server sends the SMS message to a mobile user device.”).
Therefore, it would have been obvious for to modify the combination of Cai and Mohamad to include further comprising communicating with an enterprise system of the entity and a short message service provider system to coordinate the two systems to cause the transmission of the customized message as taught by Jagannath in order to “improve the quality of service or experience for a mobile user on a cellular network, such as using the underutilized capacity to download ad content, improve user experience for viewing ads, improve ad click-through rate and completion rate, reduce advertisement cost, improve user experiences for all users sharing the cell capacity, reduce operator network capital expenditure and operating expenditure” (Jagannath [0154]). 


Claims 11 and 12 are rejected under pre-AIA  35 U.S.C. 103 (a) as being unpatentable over US Patent Application Publication Number 20150269642 (“Cai”) in view of US Patent Number 11334913 (“Mohamad”) as applied to claim 1 above, and in further view of US Patent Application Publication Number 20160125508 (“Carr”). 
Claim 11
	As per claim 11, Cai does not explicitly teach but Carr teaches: 
further comprising determining that the identified person made a purchase online for in-store pickup and the step of transmitting the customized message includes transmitting a customized message asking the identified person to confirm that he is on the premise for in-store pickup ([0042] “sending a request to the user to confirm whether the user will pick up the first order at approximately the first time.” And, [0021] “The notification regarding the arrival of user may be sent by kiosk 180 to transaction server. The notification regarding the arrival of user may also be sent by kiosk 180 to one or more computing devices of physical store, so that staff at physical store 170 may be informed and can start collecting and bagging/packing item(s) of the online order to deliver to user. By checking in at kiosk, user effectively confirms the pickup of the online order at the time of the check-in.”)
Therefore, it would have been obvious for to modify the combination of Cai and Mohamad to include further comprising determining that the identified person made a purchase online for in-store pickup and the step of transmitting the customized message includes transmitting a customized message asking the identified person to confirm that he is on the premise for in-store pickup as taught by Carr so that “so that staff at physical store may be informed and can start collecting and bagging/packing item(s) of the online order to deliver to user” (Carr [0021]) resulting in “improve[d] customer satisfaction and loyalty” (Carr [0023]).

Claim 12
	As per claim 12, Cai does not explicitly teach but Carr teaches: 
further comprising generating and transmitting other information about the identified person made a purchase online for in-store pickup to a mobile device used by an employee of the entity ([0042] “sending a request to the user to confirm whether the user will pick up the first order at approximately the first time.” And, [0021] “The notification regarding the arrival of user may be sent by kiosk 180 to transaction server. The notification regarding the arrival of user may also be sent by kiosk 180 to one or more computing devices of physical store, so that staff at physical store 170 may be informed and can start collecting and bagging/packing item(s) of the online order to deliver to user. By checking in at kiosk, user effectively confirms the pickup of the online order at the time of the check-in.”)
Therefore, it would have been obvious for to modify the combination of Cai and Mohamad to include further comprising generating and transmitting other information about the identified person made a purchase online for in-store pickup to a mobile device used by an employee of the entity as taught by Carr so that “so that staff at physical store may be informed and can start collecting and bagging/packing item(s) of the online order to deliver to user” (Carr [0021]) resulting in “improve[d] customer satisfaction and loyalty” (Carr [0023]).

Claims 13 and 14 are rejected under pre-AIA  35 U.S.C. 103 (a) as being unpatentable over US Patent Application Publication Number 20150269642 (“Cai”) in view of US Patent Number 11334913 (“Mohamad”) as applied to claim 1 above, and in further view of US Patent Application Publication Number 20120130832 (“Bellamy”).
Claim 13
	As per claim 13, Cai does not explicitly teach but Bellamy teaches: 
 wherein the other personal information the identified person provided for the program includes payment method information and the step of transmitting the customized message includes transmitting a customized message asking the identified person whether a transaction on the premise should be processed using the payment method information ([0039] “the master host platform sends a payment confirmation request, which requests confirmation of the payment method and the payment amount, to the consumer mobile device.” And, [0014] “The consumer mobile device sends identification information to a master host platform. The identification information includes the terminal ID as well as a consumer mobile ID, and may further include a consumer's personal identification number.” And, [0038] “By sending the consumer response, the master host platform 100 notifies the one of the consumer mobile devices 330 of the payment authorization and provide the one of the consumer mobile devices 330 with a pro-form a receipt.”).
Therefore, it would have been obvious for to modify the combination of Cai and Mohamad to include wherein the other personal information the identified person provided for the program includes payment method information and the step of transmitting the customized message includes transmitting a customized message asking the identified person whether a transaction on the premise should be processed using the payment method information as taught by Bellamy in order to “support[] greater ubiquity in facilitating purchase transactions, reduce[] risks to consumers, reduce[] costs of acceptance for retailers, support[] person-to-person transactions without delays and costs associated with hardware distribution, and improve[] the quality of deliverable through reduction in complexity and points of failure” (Bellamy [0003]). 


Claim 14
	As per claim 14, Cai does not explicitly teach but Bellamy teaches: 
	further comprising transmitting another customized message including a receipt of the transaction (0038] “By sending the consumer response, the master host platform 100 notifies the one of the consumer mobile devices 330 of the payment authorization and provide the one of the consumer mobile devices 330 with a pro-form a receipt.”). 
Therefore, it would have been obvious for to modify the combination of Cai and Mohamad to include further comprising further comprising transmitting another customized message including a receipt of the transaction as taught by Bellamy in order to “support[] greater ubiquity in facilitating purchase transactions, reduce[] risks to consumers, reduce[] costs of acceptance for retailers, support[] person-to-person transactions without delays and costs associated with hardware distribution, and improve[] the quality of deliverable through reduction in complexity and points of failure” (Bellamy [0003]).

Claim 16 is rejected under pre-AIA  35 U.S.C. 103 (a) as being unpatentable over US Patent Application Publication Number 20150269642 (“Cai”) in view of US Patent Number 11334913 (“Mohamad”) as applied to claim 1 above, and in further view of US Patent Application Publication Number 20170330225 (“Krosky”). 
Claim 16 
As per claim 16, Cai does not explicitly teach but Krosky teaches: 
	further comprising receiving a response to the transmitted customized message from the mobile phone of the identified person over the mobile cellular wireless telecommunications network ([0107] “the first advertisement is presented on the first device” and “can include a user interaction portion where a user responds to the first advertisement to produce a user response. Selection for the second advertisement can be based, at least in part, on a user response. In one example, the user chooses a second advertisement. In one example, the user produces a rating for the first advertisement 1715 and the rating is used to select the second advertisement.” And, [0082] “devices including . . . smart phone). 
Therefore, it would have been obvious for to modify the combination of Cai and Mohamad to include further comprising receiving a response to the transmitted customized message from the mobile phone of the identified person over the mobile cellular wireless telecommunications network as taught by Krosky so that “selection of a second device and a second advertisement is coordinated together to improve effectiveness (e.g., how effective an advertisement is on a user)” (Krosky [0110]). 
Therefore, it would have been obvious for to modify the combination of Cai and Mohamad to include further comprising receiving a response to the transmitted customized message from the mobile phone of the identified person over the mobile cellular wireless telecommunications network as taught by Krosky so that “selection of a second device and a second advertisement is coordinated together to improve effectiveness (e.g., how effective an advertisement is on a user)” (Krosky [0110]). 

Claim 22 is rejected under pre-AIA  35 U.S.C. 103 (a) as being unpatentable over US Patent Application Publication Number 20150269642 (“Cai”) in view of US Patent Number 11334913 (“Mohamad”) as applied to claim 21 above, and in further view of US Patent Application Publication Number 20180374099 (“Litsur”). 
Claim 22
As per claim 22, Cai teaches transmitting customized messages to the customer based on facial identification using a customer image ([0050], [0057]) but does not explicitly teach the following feature taught by Litsur:
wherein the identified person voluntarily provides facial identification information specifically for the program to receive customized messages other than advertisements from the merchant when they are on a physical premise of the merchant ([0020] “the user transmits an image of himself . . . to the account management system to establish a facial template . . . associated with the user account.” And, [0021] “the merchant point of sale device identifies the user based on comparing the captured facial image against the received facial templates.” Examiner notes that this image is voluntarily transmitted for use on the premise of the merchant. And [0101] “payment application 113 may alert the user 101 when the user 101 is in the vicinity of a merchant system that accepts hands-free payments. The alert may be provided via a message on the user computing device 110, via an email or a text.”). 
Therefore, it would have been obvious for to modify the combination of Cai and Mohamad to include wherein the identified person voluntarily provides facial identification information specifically for the program to receive customized messages other than advertisements from the merchant when they are on a physical premise of the merchant as taught by Litsur because “[b]y using facial analysis to determine the position of the user, the methods and systems described herein allow transactions to be conducted securely, accurately and efficiently (Litsur [0027]). 


Claims 23 and 24 are rejected under pre-AIA  35 U.S.C. 103 (a) as being unpatentable over US Patent Application Publication Number 20150269642 (“Cai”) in view of US Patent Number 11334913 (“Mohamad”) in view of view of US Patent Application Publication Number 20180374099 (“Litsur”) as applied to claim 22 above, and in further view of US Patent Application Publication Number 20180150869 (“Finnegan”). 
Claim 23
As per claim 23, Cai does not explicitly teach but Finnegan teaches: 
wherein the customized message includes a link that upon selection causes the mobile phone to initiate a browser app on the mobile phone and load a web page containing a discount on a particular product ([0067] “personalizing a message template based on the user-triggered event.” And, [0068] “the merchant can preconfigure the hyperlink 312 a to link to a special offer, discount.” And, [0061] “can provide an electronic message to the user of the client-computing device 102 that includes a link to a web page featuring a discount code available on the merchant server 106 . . . clicking the hyperlink in the generated electronic message, which then causes the web browser 110 of the client-computing device to request a web page (228) from the merchant server 106.”). 
Therefore, it would have been obvious for to modify the combination of Cai, Mohamad, and Litsur to include wherein the customized message includes a link that upon selection causes the mobile phone to initiate a browser app on the mobile phone and load a web page containing a discount on a particular product as taught by Finnegan “in order to allow the user to visit merchant websites via the embedded technology” (Finnegan [0106]) and “help reduce the number of emails sent to a user. For example, instead of subscribing to multiple newsletters from multiple merchants, which may include products that do not interest a user, a user may use the program product to receive notifications only of items of interest to the user” (Finnegan [0277]).

Claim 24
As per claim 24, Cai does not explicitly teach but Finnegan teaches: 
	wherein a party other than the parties of claim 21 is instructed to generate and transmit the customized message to the mobile phone of identified person ([0098] “customization can also entail generation, transmission, and/or display of a customized banner 1024, which may include additional item recommendations from the specified merchant, a link to a third-party merchant website.” And, [0116] “The notification preferences of the user may be used to generate an electronic notification.” And, [0068] “the merchant can preconfigure the hyperlink 312 a to link to a special offer, discount.” Examiner interprets the third-party merchant as a party other than the parties of claim 210. And, [0276] “optimized and/or provided for one or more mobile applications for mobile devices.” And, [0082] “provide a link to the product webpage on a third-party merchant website.” And, claim 5 “wherein the at least one applicable discount for the product are provided to the user via . . . a SMS text message.”). 
Therefore, it would have been obvious for to modify the combination of Cai, Mohamad, Litsur, and Finnegan to include wherein the customized message includes a link that upon selection causes the mobile phone to initiate a browser app on the mobile phone and load a web page containing a discount on a particular product as taught by Finnegan “in order to allow the user to visit merchant websites via the embedded technology” (Finnegan [0106]) and help reduce the number of emails sent to a user. For example, instead of subscribing to multiple newsletters from multiple merchants, which may include products that do not interest a user, a user may use the program product to receive notifications only of items of interest to the user” (Finnegan [0277]).

Claims 25 and 26 are rejected under pre-AIA  35 U.S.C. 103 (a) as being unpatentable over US Patent Application Publication Number 20150269642 (“Cai”) in view of US Patent Number 11334913 (“Mohamad”) in view of view of US Patent Application Publication Number 20180374099 (“Litsur”) in view of US Patent Application Publication Number 20180150869 (“Finnegan”) as applied to claim 24 above, and in further view of US Patent Application Publication Number 20120130832 (“Bellamy”).
Claim 25
	As per claim 25, Cai does not explicitly teach but Bellamy teaches: 
wherein the other personal information the identified person provided for the program includes payment method information and the step of transmitting the customized message includes transmitting a customized message asking the identified person whether a transaction on the premise should be processed using the payment method information ([0039] “the master host platform sends a payment confirmation request, which requests confirmation of the payment method and the payment amount, to the consumer mobile device.” And, [0014] “The consumer mobile device sends identification information to a master host platform. The identification information includes the terminal ID as well as a consumer mobile ID, and may further include a consumer's personal identification number.” And, [0038] “By sending the consumer response, the master host platform 100 notifies the one of the consumer mobile devices 330 of the payment authorization and provide the one of the consumer mobile devices 330 with a pro-form a receipt.”).
Therefore, it would have been obvious for to modify the combination of Cai, Mohamad, Litsur, and Finnegan to include wherein the other personal information the identified person provided for the program includes payment method information and the step of transmitting the customized message includes transmitting a customized message asking the identified person whether a transaction on the premise should be processed using the payment method information as taught by Bellamy in order to “support[] greater ubiquity in facilitating purchase transactions, reduce[] risks to consumers, reduce[] costs of acceptance for retailers, support[] person-to-person transactions without delays and costs associated with hardware distribution, and improve[] the quality of deliverable through reduction in complexity and points of failure” (Bellamy [0003]). 

Claim 26
	As per claim 26, Cai does not explicitly teach but Bellamy teaches: 
further comprising receiving a response to the transmitted customized message from the mobile phone of the identified person over the mobile cellular wireless telecommunications network (]0039] “The transaction merger follows certain rules surrounding the format, content, and timeout. At step 07, the master host platform sends a payment confirmation request, which requests confirmation of the payment method and the payment amount, to the consumer mobile device. At step 08, the consumer mobile device sends the confirmation of the payment method and the payment amount to the master host platform.” And, [0011] “The methods of the communication between the master host platform and the consumer mobile device include mobile application, short message service (SMS).”). 
Therefore, it would have been obvious for to modify the combination of Cai, Mohamad, Litsur, and Finnegan to include further comprising receiving a response to the transmitted customized message from the mobile phone of the identified person over the mobile cellular wireless telecommunications network as taught by Bellamy in order to “support[] greater ubiquity in facilitating purchase transactions, reduce[] risks to consumers, reduce[] costs of acceptance for retailers, support[] person-to-person transactions without delays and costs associated with hardware distribution, and improve[] the quality of deliverable through reduction in complexity and points of failure” (Bellamy [0003]). 

Claim 27 is rejected under pre-AIA  35 U.S.C. 103 (a) as being unpatentable over US Patent Application Publication Number 20150269642 (“Cai”) in view of US Patent Number 11334913 (“Mohamad”) in view of view of US Patent Application Publication Number 20180374099 (“Litsur”) in view of US Patent Application Publication Number 20180150869 (“Finnegan”) in view of US Patent Application Publication Number 20120130832 (“Bellamy”) as applied to claim 26 above, and in further view of US Patent Application Publication Number 20190279181 (“Kelly”). 
Claim 27
	As per claim 27, Cai does not explicitly teach but Kelly teaches: 
wherein another customized message is sent to another person when a received frame matches that person with one who made a purchase online and who selected in-store pickup ([0023] “scanning a face of a customer with an image capture device to generate a facial image. The method may also include performing facial recognition on the facial image.” And, [0226] “the system may allow the user to place an order with a mobile device within the car at an outdoor kiosk. In some cases, the user may have already placed an order or have an automatic ‘go-to’ order placed and charged upon scan. The user may confirm or edit the order upon identification at the kiosk.” And, [0293] “Upon arrival at order station, customer recognition may ensue by detecting the user by one or combination of facial recognition.” And, [0325] “Information about the order status 4321 of users and the current organizer order 4322 with cost information 4323 or other pertinent order item information, with a dialog button to submit the order 4324. Proceeding to FIG. 43C, a display 4303 shows a message from the vendor 4330.”). 
Therefore, it would have been obvious for to modify the combination of Cai, Mohamad, Litsur, Finnegan, and Bellamy to include further comprising receiving a response to the transmitted customized message from the mobile phone of the identified person over the mobile cellular wireless telecommunications network as taught by Kelly in order to increase the “ability of a customer to efficiently place an order and receive . . .  goods . . . in a quick and accurate manner” (Kelly [0003]). 

Response to Arguments 
35 U.S.C. 103
Applicant's arguments, see pages 10-51, filed 4/27/2022 with respect to the rejection(s) of claims
1-20 under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore the rejections have been withdrawn. However, upon further consideration, a new ground of rejection is made in under Cai and Mohamad under 35 U.S.C. 103(a). Examiner has responded to the arguments which are not mooted by the new grounds of rejection below in the order presented by Applicant.   
Arguments – Claims 1, 19, and 20
	First, Applicant argues that:
Cai discloses an Integrated Shopping Assistance Framework. A principle object of Cai's framework is customer communications via a mobile app 142 (remarks page 11)	

Applicant discloses a Short Message Communication system. Applicant's claims rely on the Short Message Service (SMS) in order to send messages to a customer (Claims 1, 19, 20). Notably, applicant's claims 1, 19, 20 preclude Cai's principle object because they rely on SMS and not a mobile app.  Applicant makes this explicit in the claims by, among other things, requiring . . . “wherein the customized message is received without the aid of a mobile app” . . . This limitation clearly precludes Cai's device. As such, Cai cannot be modified to exclude Cai's principal object (remarks page 13). 

Further, Cai, already having solved the problem of sending messages to a customer
via a mobile app, has no need of being fixed to use a phone number or SMS to send
a customer message. In fact, there is insufficient motivation to modify Cai to use applicant's SMS communications to achieve the results that Cai achieves alone (remarks page 14). 

Examiner respectfully disagrees. While Examiner agrees that Cai teaches transmitting a message via a mobile app, Examiner takes the position that modifying Cai with the teaching from Mohamad of receiving a message via SMS does not go against the principle operation of Cai which includes “present[ing] one or more product informational messages to the customer” (Cai [0050]). As noted in the 35 U.S.C. 103 rejection above, Mohamad teaches “send[ing] a text message via a cellular network service in an instance, for example, when a WIFI connection is unavailable and/or when interaction with a website or mobile app is unnecessary and/or undesirable and/or when the time and effort required for such interaction is unavailable” (Mohamad [col. 21, lines 7-14]). Examiner takes the position that modifying Cai with the teachings of Mohamad to transmit an SMS message (rather than an app based notification) when a WIFI connection is unavailable furthers the principal object of Cai which is to provide location based informational messages to customers. Therefore, per the disclosure of Mohamad, a person of ordinary skill at the art at the effective filing date the present application would have been motivated to transmit messages via SMS rather than via push notification to a mobile App in order to deliver messages when the mobile application was not available or otherwise undesirable.
 Additionally, Examiner respectfully notes that Applicant’s own specification discloses “selectively determine a communication channel (e.g., 1.4 MHz, 3 MHz, 5 MHz, etc.) depending on the situation and cause a corresponding communication (e.g., notification, alarm, short message, etc.) to be sent via that communication channel, which as shown includes in-app notification, alarm in VMS, collaboration, and short messaging system (labeled SMS, MMS, RCS)” (published specification paragraph [0047]). Therefore, while not relied upon or relevant to the motivation to combine Cai and Mohamad, Examiner respectfully notes that Applicant’s own specification discloses both the use of in-app notifications and SMS messages as interchangeable options “depending on the situation.”  
	Second, with respect to the limitation “implementing a program application for an entity,” Applicant argues that “Applicant does not see the relevance of the above Office action citation as it has nothing to do with implementing a program” (remarks page 16). Examiner respectfully replies that Cai [0025] discloses “the framework allows multiple independent retailers to use one common system . . . A customer may access and receive shopping assistance in any participating retail establishment through that common mobile app . . . each retail unit may access the system via a unique retailer identifier or login protocol.” Examiner interpret the retailer as the entity and the common system that retailer may log in to as the implemented program application. 
	Third, with respect to the limitation “allowing the entity to create a program through which the entity can receive identification information and other personal information of one or more individuals” Applicant argues “this citation has nothing to do with ‘allowing the entity to create program ... ‘ Rather, it shows again the dependency of the framework on the mobile app” (remarks page 17). Examiner respectfully replies that the framework in Cai [0025] that the retailer may log in to is the program application for the retailer. Examiner notes that Cai [0033] discloses “an electronic application for the user to fill, registering the user as a new member of a loyalty program.” Further, [0032] discloses “The mobile app 142 may further register a customer's loyalty program membership data into the shopping assistance system as the app is installed into the customer device. For instance, the customer's loyalty program membership data such as, for example, customer name or member ID, may be input manually by the customer.” And, [0046] “membership data such as name, membership ID, photo . . . contact number . . . shopping preferences . . . shopping lists . . . etc.” Examiner interprets the photograph of the customer as identification data (see below) and other information such as name, shopping preferences etc. as other personal information.). Finally, Examiner respectfully notes that the claims do not preclude the use of a mobile app in other steps of the method, as evidenced by dependent claim 23 which explicitly claims the use of an app on the mobile phone. 
	Fourth, with respect to the limitation “and transmit customized messages to the individuals only when the individuals are on a physical premise of the entity,” Applicant argues that:
These citations ha[ve] nothing to do with "transmit[ing] customized messages to individuals only when the individuals are on a physical premise of the entity." Rather, it deals with Cai's location awareness module 122 which "may stream the customer information and location proximity to one or more client devices 150." Whether Cai's information is streamed "only when the individuals are on a physical premise of the entity" is unknown (remarks page 18). 

Examiner respectfully disagrees and replies that Cai [0047] discloses “the presence of one or more customers whose registered customer device(s) has been detected within the shopping establishment.” And, [0045] “the location awareness module may identify a registered customer to be present in the establishment” where [0055] discloses “the product management module allows a retail personnel to present product informational messages to customers automatically . . . notifications configured in that setting may be automatically sent by shopping assistance system upon detecting a customer.” Examiner respectfully notes that Cai teaches detecting customers within the shopping establishment and transmitting messages to the customer upon detecting a customer. Examiner takes the position that these messages are necessarily only transmitted when the individuals are on the physical premise of the entity because they are transmitted automatically in response to detecting the customer within the shopping establishment. 
	Fifth, Applicant argues that Cai does not disclose “a telephone number of each person associated with a mobile device” and that “no citation above discloses multiple telephone numbers associated with a mobile device (remarks page 19). Examiner respectfully disagrees and notes that the claims do not require the disclosure of multiple telephones numbers associated with a single mobile device. Rather, the claims require the disclosure of a telephone number of each person associated with a mobile device. Examiner notes while mobile devices can be shared between multiple people, typically in a retail setting (like in Cai and in the present invention), a single customer carries a single device. Cai paragraph [0046] discloses “the registered device ID of the detected customer device 140 may be used as an index to automatically search for customer loyalty membership data such as name, membership ID, photo, loyalty points, contact number.” Examiner interprets the contact number associated with the customer device as the contact number associated with the single person associated with that mobile device (i.e., each person associated with that device where the device is only associated with one person). 
	Sixth applicant argues that the claims recite “identification information and other personal information are provided by the persons specifically for the program to receive customized messages from the entity when they are on a physical premise of the entity” and that “But, Cai discloses no such limitations” (remarks pages 20-21). 
Examiner respectfully disagrees and replies that Cai [0032] teaches the customer providing “membership data such as name, membership ID, photo . . . contact number . . . shopping preferences . . . shopping lists . . . etc” and Cai [0035] teaches “promotions may be pushed to the customer device 140 based on device settings that allow the device to accept notifications.” Examiner interprets a user providing information on contact number, shopping preferences etc. and explicitly allowing notifications as providing information specifically for the program to receive customized messages. 
	Seventh, Applicant argues that “[f]or example, applicant's ‘applying a facial recognition process’ also ‘determines that a person in the program is currently in one of the physical premises of the
entity and identifies the person.’ But, Cai discloses no such determination.” Respectfully, Examiner replies that Cai [0057] clearly discloses “the image recognition module may collect captured images of customers from sensors and perform face detection of the captured images of customers (e.g., detection of facial features) . . . The image capture devices 160 may continuously capture images as it detects, for example, faces of a customer in a particular retail store.” Additionally, Cai [0045] teaches “[0045] “the location awareness module may identify a registered customer to be present in the establishment.”).
	Eighth, with respect to the limitation “generating a customized message using the received other personal information for the identified person,” Applicant argues “Applicant respectfully disagrees the above discloses applicant's claim limitations. For example, applicant discloses other personal information (related to demographics, preferences, or shopping habits)” (remarks page 22). Examiner respectfully disagrees and notes that Applicant’s claims do not limit “other personal information” to demographics, preferences, or shopping habits. Regardless, Cai [0041] clearly discloses “the data analytics module 129 may analyze customer purchase behaviors to generate a personalized promotion.” Additionally, [0052] discloses “the advertisement may be ... personalized based on customer profile." Examiner interprets customer purchase behaviors and a customer profile used to personalize an advertisement as “other personal information.” 
	Finally, Applicant argues that “Applicant’s claim requires wherein the customized message is received without the aid of a mobile app. Applicant includes this limitation to emphasize that applicant's claim 1 transmits customer messages without the use of Cai's mobile app, thus positively distinguishing applicant's claim 1 from Cai's disclosure” (remarks page 27). Examiner respectfully notes that the Mohamad reference has been added which teaches the amended limitation above. Specifically, Mohamad is relied upon to teach transmission of a message over SMS rather than an in-app notification when WIFI is unavailable or when utilizing a mobile app is otherwise inconvenient. 

Arguments – Claim 5
	Applicant argues that “Applicant respectfully disagrees the above discloses applicant's claim limitations. Applicant repeats applicant's arguments made in connection with claim 1 above” (remarks page 28). It appears Applicant is referring to the arguments above with respect to “other personal information.” Examiner refers Applicant to the response above interpreting the customer purchase behaviors and customer profile in Cai as the other personal information used to generate marketing content. 

Arguments – Claim 6
 	Applicant argues with respect to the limitation “[t]he method of claim 1, further comprising instructing a separate third party system to generate and transmit the customized message to the mobile phone of identified person”:
it must be obvious that Cai's ‘data analytics’ have nothing to do with applicant's claim. And, it must be obvious that "product informational messages" are not applicant's claimed "customized message to the mobile phone of the identified person." Moreover, it appears the examiner engages in prohibited hindsight when the examiner equates Cai's shopping assistance system with applicant's "separate third party system." These cannot be equated. Indeed, it is clear that Cai's shopping assistance system 120 (see FIG. 1) is not a separate third party system. 17 Argument to the contrary is evidence of hindsight bias (remarks page 28-29). 

	Examiner respectfully disagrees. Cai [0025] discloses that “the framework allows multiple independent retailers to use one common system.” Therefore the framework which includes the shopping assistance system and data analytics module is clearly a “third-party” system separate from the retailer itself.  Additionally, as Cai makes clear “[t]he data analytics module 129 may also analyze customers past purchase behaviour and further use that information to personalize a promotion for that customer.” Therefore, Examiner disagrees that any hindsight bias is used to equate the shopping assistance system with a third-party system or the personalized promotion as a product informational message. 

Arguments – Claim 9
	With respect to the limitation “further comprising generating and transmitting other information about the identified person to a mobile device used by an employee of the entity,” Applicant argues “the references cited above say nothing about "generating" or "generating ... other information about the identified person to a mobile device used by an employee of the entity” (remarks page 30). Examiner respectfully disagrees and replies that Cai [0023] discloses “the framework may provide the retail personnel with the customer information such as, for example, the customer's identity, profile, purchase history” which Examiner interprets as other information about the identifier person. Further, Cai [0036] discloses that the client device to receive the information may be associated with retail personnel. 

Arguments – Claim 10
	With respect to the limitation “wherein the step of receiving one or more frames from video cameras positioned in physical premises of the entity include receiving one or more frames from surveillance security cameras positioned in physical premises of the entity” Applicant argues: 
Cai never mentions the words "surveillance" or "security" much less the phrase "surveillance security cameras." As will be obvious to persons of ordinary skill in the art, a surveillance security camera is not identified by "image capture device" or "CCTV." Rather, a surveillance security camera is a specialized device that is typically monitored while it surveys an area to provide security for the area. For example, surveillance security cameras typically have special lens and/or motorized platforms that enable them to "survey" an area. For example, security cameras are typically located in areas where there is a high risk of theft (remarks page 30). 

Applicant respectfully disagrees and takes the position that a person of ordinary skill in the art would interpret as CCTV camera in a retail store as a surveillance security camera under the broadest reasonable interpretation of the term. Additionally, Examiner notes that CCTV cameras are used interchangeable with security cameras in the art as evidenced by Kumar, Vikas; Svensson, Jakob, eds. (2015). Promoting Social Change and Democracy Through Information Technology. IGI Global. p. 75. ISBN 9781466685031 which states “video surveillance systems, also known as CCTV.” Further, Examiner respectfully replies that Applicant’s claims do not disclose a “special lens” and/or “motorized platform” and the broadest reasonable interpretation of surveillance security cameras does not require these features. 

Arguments – Claim 15
	Applicant argues that:
As seen above, the examiner relies on an inherent property of a cloud server: "Examiner interprets a cloud server implementing the framework including the image recognition module as a system remote from the musical [sic] premises." However, the fact that a cloud server may be remote is not sufficient. For inherency to apply, the statement "system remote from the "physical premises" must always be true. 18 Clearly, "remote" is not always true of a cloud server” (remarks pages 31-32). 

Applicant relies on https://www.vmware.com/topics/glossary/content/cloud-server.html (“VMWARE”) to support the proposition that “Cloud servers can be located anywhere ...” and therefore could theoretically not be remote. 

Examiner respectfully disagrees and replies that the full sentence in the article cited by applicant reads “[c]loud servers can be located anywhere in the world and deliver services remotely through a cloud computing environment. In contrast, traditional dedicated server hardware is typically set up on premises for exclusive use by one organization.” Examiner takes the position that a person of ordinary skill in the art would understand a cloud server to mean a server remote from the retailer because a cloud server refers to a server that “deliver[s] services remotely through a cloud computing environment” as explained in the VMWARE document cited by Applicant. Moreover, even if a retailer did somehow set up a cloud server locally within a retail establishment, the framework in Cai is designed to work with multiple retailers and therefore at least one other retailer would be communicating with the cloud server remotely. 

Arguments – Claim 17
Applicant states “Applicant repeats applicant's arguments made in connection with claim 1 and the claims above” (remarks page 32). Examiner refers Applicant to the response to Applicant’s arguments made in connection with claim 1 above.

Arguments – Claim 18
	Applicant argues that:
Paragraph [0046] deals with the loyalty awareness module 124 and states it "retrieves customer information associated with the customer of that detected customer device 140." Where this information comes from is not stated. However, as seen above in [0031], no image information comes from the customer device (remarks page 33). 

	Examiner respectfully disagrees that “where this information comes from is not stated.” As noted in the 35 U.S.C. 103 rejection, paragraph [0032] discloses that “the customer's loyalty program membership data . . . may be input manually . . . the mobile app may be integrated with a loyalty program manager that allows a user to enter and view membership information via a user interface.” Therefore, paragraph [0032] makes clear the user provides the membership data via the mobile application. Further, paragraph [0046] further states “membership data such as name, membership ID, photo.” Examiner takes the position that these paragraphs read in combination clearly teach that the membership data is provided by a user via a user interface on of the mobile device and that membership data includes a photo. Therefore, the image is part of the membership data receiveccd from a mobile device of the user. 

Arguments – Claim 2
Applicant argues that: It must be obvious that 1-5 minutes far exceeds the time that a customer may remain "in a geo-fenced area” (remarks page 35). 
Examiner respectfully disagrees. Claim 2 recites “wherein the customized message is transmitted to the mobile phone of the identified person within 1-5 minutes after receiving the one or more frames from the video cameras.” Bennett discloses “the ads may be transmitted in real-time or at other times” (page 44). At least transmitting the ads in real-time occurs within 1-5 minutes of the customer being identified within the store. Further, Bennett teaches that any amount of time can be selected. 
Arguments – Claim 3
The rejection of claim 3 under Cai, Charania, and Krosky has been withdrawn in response to Applicant’s claim amendments. A new rejection has been made in view of Cai, Mohamad, and Berry, Therefore, Applicant’s arguments are moot. 

Arguments – Claim 16
	Applicant argues that “[f]irst, applicant's claim involves no first device, no radio” (remarks page 38). Examiner respectfully replies that Applicant’s claim recite a least a first device and notes that the radio in Krosky’s first device is an only an exemplary embodiment – the first device does not have to be a radio. 
Additionally, Applicant argues, “Applicant's claim involves no advertisement” (remarks page 38). Examiner respectfully replies that Applicant’s claims recite a customized message. The claims do not explicitly state whether or not the customized message may be an advertisement. However, Applicant’s specification and figures clearly disclose that the customized message can be an advertisement. For example, in Figure 2a the customized message is an advertisement for 20% a light bulb, the follow up is a request for a coupon related to the advertisement and the follow up message is a QR code for the coupon. Therefore, the advertisement in Krosky clearly falls within the broadest reasonable interpretation of a customized message in the claims read in light of Applicant’s specification. 
Finally, Applicant argues that “Cai uses a mobile app instead of SMS communications and cannot be modified to use SMS communications because use of the mobile app is a primary objective of Cai's invention” (remarks 39). Examiner respectfully disagrees and refers Applicant to the arguments above regarding the motivation to combine Cai and Mohamad.  
	
Arguments – Claim 4
	Applicant argues that
This is obviously not applicant's using SMS, transmitting the customized message to a mobile phone of the identified person ... wherein the customized message is received by the identified person while he is on the premise of the entity ... [t]he method of claim 1, wherein the transmitted customized message or additional messages includes a coupon code that can be redeemed at a cash register of the physical premise of the entity (remarks page 40). 

Cai's primary objective involves an Integrated Shopping Assistance Framework where customers who visit or have visited retailers are targeted to receive customized messages by a loyalty program module 124 which is in stark contrast to Blemaster who discloses a domain name or top level domain name method of targeting customers (remarks page 41). 

	Examiner respectfully disagrees and replies that Blemaster is not relied upon to teach the cited limitation from claim 1, only the additional limitation in claim 4 that the customized message may include a coupon code that may be redeemed at a cash register of the physical premise of the entity. Blemaster clearly teaches transmitting coupons to mobile devices and redeeming the coupons by scanning the coupon code from the mobile device at the merchant POS ([0131], [0980]) and provides a motivation that it is a “simpler, more efficient process” ([0919]). 

Arguments – Claim 7
	Applicant argues “Applicant notes the motivation offered depends upon features of Jagannath's
disclosure which are not included in Jagannath features the Office action relies upon to modify Cai and Charania. As such, the motivation offered is of no benefit” (remarks page 43). 
	Examiner respectfully notes that the combination of Cai and Mohamad discloses the use of SMS messages to deliver the customized messages (e.g., customized advertising content). Jagannath is relied upon to teach the use of a short message service provider system to initiate the transmission of the customized message. The disclosure of Jagannath recites many benefits to utilizing the system disclosed in Jagannath to deliver mobile advertisements “allow[ing] for cellular load prediction that can determine network traffic load or cellular level load, or both” (Jagannath [0154]). These benefits include “improve the quality of service or experience for a mobile user on a cellular network, such as using the underutilized capacity to download ad content, improve user experience for viewing ads, improve ad click-through rate and completion rate, reduce advertisement cost, improve user experiences for all users sharing the cell capacity, reduce operator network capital expenditure and operating expenditure” ([0154]). Examiner takes the position that it would have been obvious to a person of ordinary skill in the art to modify the combination of Cai and Mohammad (which includes the use of SMS messages to the deliver the customized messages) with the SMS server disclosed in Jagannath to achieve the benefits discussed above. 
Arguments – Claim 8
	Applicant argues “Applicant notes the motivation offered depends upon features of Jagannath's
disclosure which are not included in Jagannath features the Office action relies upon to modify Cai and Charania. As such, the motivation offered is of no benefit” (remarks page 45). 
	Examiner respectfully notes that the combination of Cai and Mohamad discloses the use of SMS messages to deliver the customized messages (e.g., customized advertising content). Jagannath is relied upon to teach the use of a short message service provider system to initiate the transmission of the customized message. The disclosure of Jagannath recites many benefits to utilizing the system disclosed in Jagannath to deliver mobile advertisements “allow[ing] for cellular load prediction that can determine network traffic load or cellular level load, or both” (Jagannath [0154]). These benefits include “improve the quality of service or experience for a mobile user on a cellular network, such as using the underutilized capacity to download ad content, improve user experience for viewing ads, improve ad click-through rate and completion rate, reduce advertisement cost, improve user experiences for all users sharing the cell capacity, reduce operator network capital expenditure and operating expenditure” ([0154]). Examiner takes the position that it would have been obvious to a person of ordinary skill in the art to modify the combination of Cai and Mohammad (which includes the use of SMS messages to the deliver the customized messages) with the SMS server disclosed in Jagannath to achieve the benefits discussed above. 

Arguments – Claim 11
	First, Applicant argues that “the Office action omits the following: “[0021] ... By checking in at kiosk 180, user 105 effectively confirms the pickup of the online order at the time of check-in.” Examiner respectfully replies that the quoted language was explicitly recited in rejection of claim 11. Examiner notes that claim 11 does not specify where or how the user checks in, it only recites that a message is transmitted to the person asking to confirm that he is on the premise for in-store pickup. 
	Second, Applicant argues:
The motivation offered does not have rational underpinnings. Rather, Carr's kiosk system is altogether different in function and in implementation. As seen, Carr's system functions to allow placement of additional order before pickup of a preexisting online order and uses a kiosk to communicate with the user (versus applicants transmitting the customized message includes transmitting a customized message asking the identified person to confirm that he is on the premise for instore pickup) (remarks 47). 

Examiner respectfully disagrees that the motivation does not have rational underpinnings. As stated in the 35 U.S.C. 103 rejection, it would have been obvious for to modify the combination of Cai and Mohamad to include further comprising determining that the identified person made a purchase online for in-store pickup and the step of transmitting the customized message includes transmitting a customized message asking the identified person to confirm that he is on the premise for in-store pickup as taught by Carr so that “so that staff at physical store may be informed and can start collecting and bagging/packing item(s) of the online order to deliver to user” (Carr [0021]) resulting in “improve[d] customer satisfaction and loyalty” (Carr [0023]). Whether or not Carr’s system allows placement of an additional order before pickup is irrelevant to the motivation to the combine the references which is to inform the staff to bag the items resulting in improved customer satisfaction and loyalty. Customer satisfaction would be improved regardless of whether an additional order is placed. 

Arguments – Claim 12
	Applicant argues that “nothing in the cited reference discloses a mobile device used by an
employee of the entity. Rather, what is disclosed is a ‘computing device[] of physical store’ which strongly suggests a device which is not mobile” (remarks page 48). 
	Examiner respectfully disagrees. Carr [0024] recites “user device 110 may be a mobile device such as a smartphone, a laptop computer, a notebook computer, a tablet computer, a wearable computer, a desktop computer, a personal data assistant (PDA), an internet appliance, a server or any other computing device.” Examiner takes the position that computing device as recited in Carr includes mobile devices such a smartphone. Additionally, Examiner notes that mobile device is not explicitly defined in Applicant’s specification. Therefore, Examiner interprets the broadest reasonable interpretation of mobile device to be a device capable of being moved. 
	Additionally, Applicant argues “the claim requires that ‘other information, about the identified person’ be generated and transmitted to mobile device used by an entity employee. There
is no such disclosure in Carr” (remarks page 48). Examiner respectfully disagrees. Claim 12 does not specify what information is included in the “other information.” Examiner takes the position that the arrival notification is “other information” under the broadest reasonable interpretation of the term. 
	Finally, Applicant argues that “Applicant notes the motivation offered is no motivation at all. Rather, the physical store staff are already informed for collecting and bagging/packing items and have
no need for ‘other information, about the identified person’ (remarks page 48). Examiner respectfully disagrees and replies that, as noted above, the other information can be the arrival information which is used to inform the staff to collect and bag/pack the items.

Arguments – Claim 13
Applicant argues that “the reference above does not disclose a personal information/pre-entered payment method and an opportunity for the identified person to choose whether such payment method is used” (remarks page 50). Examiner respectfully disagrees. Bellamy [0039] discloses “the master host platform sends a payment confirmation request, which requests confirmation of the payment method and the payment amount, to the consumer mobile device.” Examiner interprets the confirmation request with payment method and payment account as the transmitted customized message including asking the identified person whether a transaction on the premise should be processed using the payment method information (i.e., with the payment method in the confirmation request). 

Arguments – Claim 14
Applicant argues that:
Cai discloses no receipt and no means to transfer a receipt from a point of sale to an identified person. Further the motivation offered is no motivation at all. Rather the motivation offered is generalized does not (1) articulate plausible a reason why a PHOSITA would combine the prior art references"; (2) have an adequate evidentiary basis; and (3) provide a "satisfactory explanation" for the motivation finding that includes an express and "rational" connection with the evidence presented (remarks page 51). 

Examiner agrees that Cai does not teach a receipt or means to transfer a receipt from a point of sale but Bellamy, not Cai, is relied upon to teach this feature. Examiner notes that a motivation to combine Bellamy with the combination of Cai and Mohamad was provided. Specifically, it would have been obvious for to modify the combination of Cai and Mohamad to include further comprising further comprising transmitting another customized message including a receipt of the transaction as taught by Bellamy in order to “support[] greater ubiquity in facilitating purchase transactions, reduce[] risks to consumers, reduce[] costs of acceptance for retailers, support[] person-to-person transactions without delays and costs associated with hardware distribution, and improve[] the quality of deliverable through reduction in complexity and points of failure” (Bellamy [0003]). Examiner takes the position that a plausible reason why a PHOSITA would combine prior art references has been provided (e.g., providing a receipt as taught by Bellamy for a purchase made in the retailer in Cai would reduce risk to consumers of being mischarged. The evidence for this motivation comes directly from the disclosure of Bellamy and the explanation for the motivation is express and rational. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent Application Publication Number 20080004892 (“Zucker”) discloses a customer recognition system (CRS) operatively associated with a greeter. When a customer is recognized by the CRS, the CRS sends a message to the greeter comprising information about the customer. The greeter may then welcome the customer with a personalized greeting. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAN J WOODWORTH, II whose telephone number is (571)272-6904. The examiner can normally be reached Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on (571) 270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLAN J WOODWORTH, II/Examiner, Art Unit 3622        

/ILANA L SPAR/Supervisory Patent Examiner, Art Unit 3622